DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    697
    491
    media_image1.png
    Greyscale
Claims 1 and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moille, US 9635911 B2 in view of Dorner ES 2377515 T3.  Moille discloses the idenitically claimed wrist watch and band except for the multipart spring.  The formation of a spring from multiple spring elements is old and well known to a person of ordinary skill in the art.  Dorner discloses a pair of springs (figure 4) with ends mechanically fixed to one another at a single point (28).  The two spring parts (25) are nested between free ends (26) and the fixed ends (28), which allows movement between the springs as it operates.  The use of two springs has a few benefits over the use of a single thicker spring of the same spring constant.  Having two springs improves the reliability by reducing complete failure of the spring, i.e., in the multipart spring, one spring could fail and the other still have some functionality.  Therefore, it would have been obvious to a person having ordinary skill in the art to make Moille’s single spring element spring from multiple spring elements as taught in Dorner.  The use of multiple springs improves the reliability of the spring device.

Regarding claim 21, Dorner discloses one spring having a curve in one direction and a second curve in a second direction.  The first curve would be the outer circumferential surface of the spring and the second curve would be the inner circumferential surface of the spring.  Dorner also discloses a second spring with a single curve in a single direction.

    PNG
    media_image2.png
    938
    660
    media_image2.png
    Greyscale

.

    PNG
    media_image3.png
    938
    660
    media_image3.png
    Greyscale


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Moille, US 9635911 B2 in view of Squirrell, US 5099886 A.  Moille discloses the idenitically claimed wrist watch and band except for the multipart spring.  The formation of a spring from multiple spring elements is old and well known to a person of ordinary skill in the art.  

As can be seen in Squirrell’s disclosure between the prior art shown in figure 1 and the inventive feature shown in figure 2, 
    PNG
    media_image4.png
    384
    483
    media_image4.png
    Greyscale
 it is old and well known to increase the spring constant of a spring device by adding an additional spring.  This additional spring increases the force applied by the spring to ensure a more reliable seal.  Therefore, it would have been obvious to add an additional spring to Moille’s spring device to increase its spring constant and therefore the force applied by the spring to the locking device for the clasp to ensure the locking of the clasp.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677